Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of March 7, 2022.  The rejections are stated below.  Claims 1 and 2-6 are pending and have been examined.

Response to Amendment/Arguments
2. 	 Applicant's arguments filed 3/7/2022 concerning 35 U.S.C. 102/103 have been considered but are moot in view of new grounds of rejection.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




4.	Claims 1 and 3-5  are rejected under 35 U.S.C. 103(a) as being unpatentable over Riel-Dalpe et al. [US Pub No. 2015/0262121 A1] in view of Bennet et al. [US Pub No. 2020/0288895 A1].


5.	Regarding claim 1, Riel-Dalpe discloses a serving system comprising:
acquire order information from a portable terminal (0068), the order information indicating a content of an order inputted to the portable terminal by a user (0075);
present, on a display the content of the order indicated by the order information to a store that is to serve a serving-target article corresponding to the content (0079). 
Riel-Dalpe does not disclose however Bennet teaches receive, from a facility, a permission that is specific to a pedestrian area in which the user is located (Bennett 0077-0083).
Riel-Dalpe does not disclose however Bennet teaches deliver, responsive to receiving the permission, the serving-target article corresponding to the content of the order to the user, and including a traction mechanism provided with a power source, the delivering including automatically traveling from the store to the pedestrian area and entering the pedestrian area in which the user is located based on the permission (Bennet 0077-0083). 
Riel-Dalpe does not disclose however Bennet teaches wherein the user, the store, and the delivery vehicle are located within the facility (Bennet 0077-0083). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Riel-Dalpe.  The rationale to combine the teachings would be improved delivery management of drones.


6.	Regarding claim 3, Riel-Dalpe discloses wherein the server is further is configured to present, in accordance with the content of the order, the content of the order to at least one specific store among a plurality of stores (0081, 0089, 0098, 0103), and the delivery vehicle is configured to deliver the serving-target article prepared by the store to the user (0081, 0089, 0098, 0103).

7.	Regarding claim 4, Riel-Dalpe discloses wherein the server is further configured to send vehicle identification information for identifying the delivery vehicle to the external terminal (0185).

8.	Regarding claim 5, Riel-Dalpe discloses wherein the server is further configured to specify a location of the user at a time of delivering the serving-target article, wherein the delivery vehicle is configured to deliver the serving-target article to the location of the user (0069, 0113).

9.	Regarding claim 6, Riel-Dalpe discloses wherein
the store is configured capable of serving plural types of serving-target articles, and
the server configured to::
acquire schedule information indicating a schedule of the user (0081, 0089, 0098, 0103);
specify, by using the schedule information, one or more types of serving-target articles that can be served among the plural types of serving-target articles (0081, 0089, 0098, 0103); and
send information indicating the one or more types of specified serving-target articles to the portable terminal (0081, 0089, 0098, 0103).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ERIC T WONG/Primary Examiner, Art Unit 3692